DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/26/2021 and 11/19/2021 are being considered by the examiner.

Claim Interpretation under 35 USC § 112(f) or 35 USC 112 (pre-AIA ) sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.         
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a detection unit configured to analyze a line of sight; a display control unit configured to display an image; and a transmission control unit configured to transmit related information in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: page 5, paragraph 25 recites “the detection units 41 are cameras”; and page 4, paragraph 20 recites “each of the ECUs includes a processor, which is typified by a CPU”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US. Pub. No. 2005/0107952, hereinafter “Hoshino”) in view of Yi et al. (US. Pub. No. 2015/0031352, hereinafter “Yi”).
As to claims 1, 12 and 13, Hoshino discloses a display control apparatus [figure 1, “1”], associated with its display control method to be executed by the display control apparatus and its non-transitory computer-readable storage medium storing a program [figure 1, “34”, paragraph 41, provide a program] comprising:
a detection unit [figure 1, eye camera “50”] configured to analyze a line of sight of a driver of a vehicle [paragraph 71, the eye camera 50 to be able to detect the sight-line of each of the occupants in the vehicle], and detect a viewpoint of the driver in a visual field region of the driver that is obtained as a result of the analysis [paragraph 72, the position of the occupants’ pupils];
a display control unit [figure 1, part of “CPU”] configured to display an image such that the image is superimposed on the visual field region, based on a result of the detection by the detection unit [paragraph 72, virtual image information obtained by the camera relating to the object is superimposed on the actual landscape being viewed]. 

Yi teaches a display control apparatus comprising a transmission control unit configured to, if a condition is satisfied, transmit related information that is related to information represented by an image to an external terminal, in addition to or instead of a display control unit displaying the image [figure 2, a transmission control unit “200” to transmit related information (display, audio) to external terminal (mobile terminal) in addition to or instead of display on HUD, paragraph 233, the location of the mobile terminal 100 is within a predetermined distance, transmit navigation data to the terminal in addition to or instead of an in-vehicle display 201e].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display control apparatus of Hoshino to comprise a transmission control unit configured to, if a condition is satisfied, transmit related information that is related to information represented by an image to an external terminal, in addition to or instead of a display control unit displaying the image, as taught by Yi, in order to provide the backup data in a form that is distinguishable to a user (Yi, paragraph 10).
As to claim 11, Hoshino, as modified by Yi, discloses the display control apparatus according to claim 1,
wherein the external terminal is a mobile terminal held by the driver [Yi, figure 1, mobile terminal “100”]. In addition, the same rationale is used as in rejection for claim 1.

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 2-3 and 8, such as “wherein, as the condition, if the detection unit has detected a stationary state of the viewpoint for a first predetermined time, the transmission control unit transmits the related information to the external terminal in addition to the display control unit displaying the image”, recited by claim 2; “wherein, as the condition, if the detection unit does not detect a stationary state of the viewpoint for a second predetermined time, the transmission control unit transmits the related information to the external terminal instead of the display control unit displaying the image”, recited by claim 3; and “a decision unit configured to decide whether or not the image has been checked by the driver, after the image was displayed by the display control unit, wherein, as the condition, if it is decided by the decision unit that the image has not been checked by the driver, the transmission control unit transmits the related information to the external terminal”, recited by claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622